Title: To Alexander Hamilton from Jeremiah Olney, 17 February 1794
From: Olney, Jeremiah
To: Hamilton, Alexander



CustomhouseDistrict of Providence 17th. Feby. 1794.
Sir

I have had an Interview with Ray Greene Esqr. District Attorney, on the Subject of Defending the Suits of Messrs. Arnold & Dexter in the case of the Brigantine Neptune now pending before the Superiour Court to be held in this Town on the 17th March next—but as he has been heretofore, employed by those Gentlemen in the prosecution of these Suits—he now finds his Situation extremely delicate and upon reflection has thought proper to Decline any Further agency in this business—which renders it expedient for me to employ other counsel to assist David Leonard Barnes Esqr. on the Part of the United States, in view to this I have written on the Subject to James Sullivan Esqr. attorney at Law at Boston. I am informed he is a Gentleman of Eminence in his profession.
The Justice and propriety of my Defending against these Suits, Supported by able counsel, I presume cannot fail to ensure Success.
I have the Honor to be very respectfully   Sir   your Most Obed. Hum. Servt.

Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury

